OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21569 Pioneer Ibbotson Asset Allocation Series (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: July 31 Date of reporting period: October 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Ibbotson AssetAllocation Series October 31, 2011 Ticker Symbols: Class Conservative Allocation Fund Moderate Allocation Fund Growth Allocation Fund Aggressive Allocation Fund A PIAVX PIALX GRAAX PIAAX B PIBVX PIBLX GRABX IALBX C PICVX PIDCX GRACX IALCX Y IBBCX IMOYX IBGYX IBAYX Schedule of Investments |10/31/11(unaudited) Pioneer Ibbotson Conservative Allocation Fund chedule of Investments Shares Value MUTUAL FUNDS —95.1% PIONEER FUNDS* —95.1% Pioneer Absolute Return Credit Fund Class Y Pioneer Bond Fund Class Y Pioneer Cullen Value Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Floating Rate Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Multi-Asset Floating Rate Fund Class Y Pioneer Real Estate Shares Fund Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y TOTAL MUTUAL FUNDS (Cost $52,637,424) Principal Amount TEMPORARY CASH INVESTMENT—4.3% TIME DEPOSIT — 4.3% HSBC Bank Grand Cayman, 0.03%, 11/1/11 TOTAL TIME DEPOSIT (Cost $2,586,674) TOTAL INVESTMENTS IN SECURITIES — 99.4% (Cost $55,224,098)(a) OTHER ASSETS AND LIABILITIES -0.6% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2011, the net unrealized gain on investments based on cost for federal tax purposes of $55,224,098 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments |10/31/11(unaudited) Pioneer Ibbotson Conservative Allocation Fund Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of October 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Temporary Cash Investment – – Total $– Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Moderate Allocation Fund Shares Value MUTUAL FUNDS —97.8% PIONEER FUNDS* —97.8% Pioneer Absolute Return Credit Fund Class Y Pioneer Bond Fund Class Y Pioneer Cullen Value Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Multi-Asset Floating Rate Fund Class Y Pioneer Oak Ridge Small Cap Growth Fund Class Y Pioneer Real Estate Shares Fund Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y TOTAL MUTUAL FUNDS (Cost $168,017,315) Principal Amount TEMPORARY CASH INVESTMENT—1.8% TIME DEPOSIT — 1.8% Wells Fargo Grand Cayman, 0.03%, 11/1/11 TOTAL TIME DEPOSIT (Cost $3,527,054) TOTAL INVESTMENTS IN SECURITIES — 99.6% (Cost $171,544,369)(a) OTHER ASSETS AND LIABILITIES -0.4% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2011, the net unrealized gain on investments based on cost for federal tax purposes of $171,544,369 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Moderate Allocation Fund Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of October 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Temporary Cash Investment – – Total $– Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Growth Allocation Fund Shares Value MUTUAL FUNDS —99.9% PIONEER FUNDS* —99.9% Pioneer Bond Fund Class Y Pioneer Cullen Value Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Global Aggregate Bond Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Global High Yield Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer High Yield Fund Class Y Pioneer Independence Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Oak Ridge Large Cap Growth Fund Class Y Pioneer Oak Ridge Small Cap Growth Fund Class Y Pioneer Real Estate Shares Fund Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y Pioneer Value Fund Class Y TOTAL MUTUAL FUNDS (Cost $182,997,114) Principal Amount TEMPORARY CASH INVESTMENT—0.2% TIME DEPOSIT — 0.2% Citibank Nassau, 0.03%, 11/1/11 TOTAL TIME DEPOSIT (Cost $454,392) TOTAL INVESTMENTS IN SECURITIES — 100.1% (Cost $183,451,506)(a) OTHER ASSETS AND LIABILITIES -(0.1)% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2011, the net unrealized gain on investments based on cost for federal tax purposes of $183,451,506 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Growth Allocation Fund Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of October 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Temporary Cash Investment – – Total $– Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Aggressive Allocation Fund Shares Value MUTUAL FUNDS —100.1% PIONEER FUNDS* —100.1% Pioneer Bond Fund Class Y Pioneer Cullen Value Fund Class Y Pioneer Disciplined Growth Fund Class Y Pioneer Disciplined Value Fund Class Y Pioneer Emerging Markets Fund Class Y Pioneer Equity Income Fund Class Y Pioneer Fund Class Y Pioneer Fundamental Growth Fund Class Y Pioneer Global Equity Fund Class Y Pioneer Growth Opportunities Fund Class Y Pioneer International Value Fund Class Y Pioneer Mid Cap Value Fund Class Y Pioneer Oak Ridge Small Cap Growth Fund Class Y Pioneer Real Estate Shares Fund Class Y Pioneer Research Fund Class Y Pioneer Select Mid Cap Growth Fund Class Y Pioneer Short Term Income Fund Class Y Pioneer Strategic Income Fund Class Y TOTAL INVESTMENTS IN SECURITIES — 100.1% (Cost $101,256,399)(a) OTHER ASSETS AND LIABILITIES -(0.1)% TOTAL NET ASSETS — 100.0% * Affiliated funds managed by Pioneer Investment Management, Inc. (a) At October 31, 2011, the net unrealized gain on investments based on cost for federal tax purposes of $101,256,399 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 Schedule of Investments | 10/31/11 (unaudited) Pioneer Ibbotson Aggressive Allocation Fund Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels below. Highest priority is given to Level 1 inputs and lowest priority is given to Level 3. Level 1 - quoted prices in active markets for identical securities Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The following is a summary of the inputs used as of October 31, 2011, in valuing the Fund's assets: Level 1 Level 2 Level 3 Total Mutual Funds $– $– Total $– $– Pioneer Ibbotson Asset Allocation Series | Quarterly Reporting | 10/31/11 ITEM 2. CONTROLS AND PROCEDURES. (a) Disclose the conclusions of the registrant's principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b))) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant's principal executive officer and principal financial officer have concluded that the registrant's disclosure controls and procedures are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) Disclose any change in the registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. There were no significant changes in the registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. (a) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Filed herewith. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Pioneer Ibbotson Asset Allocation Series By (Signature and Title)* /s/ John F. Cogan, Jr.
